Case 6:19-cv-01028-PGB-LRH Document 95-1 Filed 09/18/20 Page 1 of 4 PageID 1938




              Exhibit A
Case 6:19-cv-01028-PGB-LRH Document 95-1 Filed 09/18/20 Page 2 of 4 PageID 1939
    MARK J. BERNET, RECEIVER                                          FIRST CHOICE HORIZON LLC
                                                                      FINANCIAL SERVICE TRUST LLC
    Post Office Box 1979                                              FIRST SOUTHERN TRUST LLC
    Valrico, Florida 33595-1979                                       FIRST UNITED MUTUAL LLC
    Telephone: (813) 223-7333                                         PREMIER UNION TRUST LLC,
    Facsimile: (813) 218-2495                                          D/B/A SECOND CHOICE HORIZON
    E-mail: mark.bernet@akerman.com                                   SOUTH PREMIER TRUST LLC
                                                                      SOUTHERN CHOICE LLC
                                                                      SOUTHERN PRIDE LLC
                                                                      SUN PREMIER LLC
                                                                      SUNCOAST MUTUAL LLC
                                                                      UNITED CHOICE PLUS LLC
                                                                      BAVIC REALTY CORP.




                                                           August 11, 2020

    Via e-mail to robert@roberteckardlaw.com
    Robert D. Eckard, Esquire
    Law Office of Robert Eckard & Associates, P.A.
    3110 Alternate US 19 North
    Palm Harbor, Florida 34683

            Re:      FTC v. First Choice Horizon LLC, et al.
                     Bavic Realty Corp.

    Dear Rob:

          Section VII.H of the Stipulated Order for Permanent Injunction and Monetary
    Judgment provides as follows:

                     Defendant Carlos Guerrero shall transfer and assign all of his right,
                     title, and interest in and to stock or any ownership in Bavic Realty
                     Corporation (“Bavic”), whether real or personal, to the Receiver at
                     his direction or to his designated agent. Defendant Guerrero shall
                     further transfer and assign to the Receiver any and all right, title,
                     and interest he has in the Real Property located at 9E 193 Street,
                     Bronx, NY 10468 (“Guerrero Property”). This shall include all
                     rights of possession, income generated from said Guerrero
                     Property, and any proceeds generated from the sale thereof. This
                     shall further include all rights whether held directly or indirectly….
                     Upon taking possession of said Guerrero Property, the Receiver
                     shall market and sell the Guerrero Property, and any transfer fees,
                     taxes, amounts owed on a mortgage, or other payments mandated
                     from a transferor by law shall be paid from the proceeds of the sale
                     at the time the properties are sold. All sale proceeds remaining
                     shall be transferred to the Receiver or his designated agent.
                     Defendant Guerrero shall cooperate in all matters pertaining in any
                     way to Bavic and the Guerrero Property, including but not limited
                     to providing the Receiver with all information related to Bavic
                     and/or the Guerrero Property requested by the Receiver, and shall
                     assist the Receiver with liquidating Guerrero’s interest in Bavic,
                     including assisting with respect to marketing and selling the
Case 6:19-cv-01028-PGB-LRH Document 95-1 Filed 09/18/20 Page 3 of 4 PageID 1940
    Rob Eckard, Esquire
    August 11, 2020
    Page 2 of 2




                    Guerrero Property by providing to the Receiver all pertinent
                    information, and by executing such title papers and documents
                    necessary to transfer title.

            I had hoped to begin this process last March when I sent you assignment papers
    for Mr. Guerrero to execute, but he refused to do so. Now, however, he is under court
    order, and so I enclose the papers, again, for his signature. Please have him sign them
    and return them to me within the next ten days.

             As I mentioned previously, Mr. Guerrero is trying to sell the Property, and even
    has it under contract, but he has been thwarted because his ex-wife filed a lawsuit against
    him in New York state court seeking a declaration that she and her son own 90 percent of
    the company. Mr. Guerrero denied her allegations in the lawsuit, under oath, stating
    instead that he was the 100 percent owner of Bavic. Two years later, Mr. Guerrero
    testified in the FTC's deposition that his wife was correct, he had given away 90 percent
    of the company for nothing. Under the circumstances, I find Mr. Guerrero's deposition
    testimony non-credible. I will need Mr. Guerrero's cooperation to navigate the New York
    lawsuit, and I expect he will provide it.

          Please have the executed assignment papers to me within ten days. Thank you in
    advance for your assistance.

             I look forward to hearing from you.

                                                   Very truly yours,


                                                   Mark J. Bernet
                                                   Mark J. Bernet, Receiver

    MJB:tm
    Enclosure
    cc:    Robin L. Rock, Esquire (via e-mail to rrock@ftc.gov)
           Michael Boutros, Esquire (via e-mail to mboutros@ftc.gov)




    54170742;1
Case 6:19-cv-01028-PGB-LRH Document 95-1 Filed 09/18/20 Page 4 of 4 PageID 1941




                             STOCK TRANSFER AGREEMENT

         THIS STOCK TRANSFER AGREEMENT is made as of the                    day of August, 2020,
 between Carlos S. Guerrero, a/k/a Carlos Guerrero, whose address is 200 S. Semoran Boulevard,
 Orlando, Florida 32807 ("Transferor"), and Mark J. Bernet, as receiver for First Choice Horizon
 LLC, First Southern Trust LLC, First United Mutual LLC, Premier Union Trust LLC, d/b/a Second
 Choice Horizon, South Premier Trust LLC, Suncoast Mutual LLC, United Choice Plus LLC,
 Southern Pride LLC, Financial Service Trust LLC, Southern Choice LLC, and Sun Premier LLC
 (collectively the "Receivership Entities"), whose address is 401 East Jackson Street, Suite 1700
 Tampa, Florida 33602 ("Transferee").

                                         RECITALS

       Transferor owns 100 percent of the shares of common stock ("Stock") of BAVIC Realty
 Corporation ("Bavic"), a New York corporation.

         Transferor desires to convey ownership of all of his Stock to the Transferee, and the
 Transferee desires to acquire ownership of the Stock from Transferor, as is required under a
 Stipulated Order for Permanent Injunction and Monetary Judgment (the "Judgment") entered in a
 lawsuit styled Federal Trade Commission v. First Choice Horizon LLC, et al., Case No. 6:19-cv-
 01028-PGB-LRH, United States District Court, Middle District of Florida (the "Enforcement
 Action").

                                       AGREEMENT

          Transferor hereby sells, conveys, assigns and transfers to Transferee all of Transferor's
 right,, title and interest in and to all of Stock. In connection with this transaction, Transferor
 represents and warrants that he is the owner of the Stock, which has not been hypothecated or
 pledged and which is not otherwise subject to any other liens or encumbrances, EXCEPT THAT,
 Myrna Guerrero and Carlos D. Guerrero have made a claim to some of the Stock in a lawsuit styled
 Myrna Guerrero and Bavic Realty Corp. v. Carlos Guerrero and Ink Realty Group LLC, Index no.
 23520/2018, Supreme Court of New York.

         Any disputes between Transferor and Transferee pertaining to the Stock or this Stock
 Transfer Agreement shall be resolved only by motion or petition brought in the Enforcement
 Action.




                                                     Carlos S. Guerrero

                                                     Dated: August          , 2020
